EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with Dwight Kim on May 6, 2021. The claims have been amended relative to the prior entered claim listing (filed 11/04/2020) as follows.

Claims 29-32 have been canceled. 

Claim 1 has been amended as follows: 
1.	A computer-implemented method, comprising: 
receiving sensor information;
calculating and storing estimated analyte measurement values based upon the received sensor information; 
determining one or more communication conditions including an existence of an alarm condition;
instructing a transceiver to advertise to at least a first display device according to a type of communication, the transceiver switching between one-way communication and two-way communication according to the existence of the alarm condition; and
transmitting the estimated analyte measurement values to the at least first display device.

Claim 3 has been amended as follows: 
3.	The computer-implemented method of claim 1, wherein the estimated analyte measurement values comprise estimated glucose values.

Claim 4 has been amended as follows: 
4.	The computer-implemented method of claim [[1]]2, wherein determining the one or more communication conditions further comprises determining at least one of the following:
	a time associated with the one or more communication conditions;
	historical communication conditions;
	
	a condition of the continuous glucose monitoring sensor; 
	a condition of a user of the continuous glucose monitoring sensor; or
	whitelist conditions.

Claim 5 has been amended as follows: 
5.	The computer-implemented method of claim 4, wherein the at least first display device is determined to be proximate to the continuous glucose monitoring sensor based upon [[the]]a time at which the estimated analyte measurement values are to be transmitted.

Claim 6 has been amended as follows: 
6.	The computer-implemented method of claim 5, wherein the transceiver advertises to the at least first display device in accordance with one or more communication variables including at least one of an advertising duration parameter or an advertising interval parameter according to which advertising beacons are transmitted to the at least first display device, and wherein the at least one of the advertising duration or advertising interval parameters [[are]]is adjusted to the at least first display device.

Claim 7 has been amended as follows: 
7.	The computer-implemented method of claim 4, wherein the at least first display device comprises one of a last-connected display device populating [[the]]a whitelist, a preferred display device populating the whitelist, or a display device configured to advertise to at least a second display device.

Claim 8 has been amended as follows: 
8.	The computer-implemented method of claim [[4]]1, wherein the alarm condition comprises a determination that [[the]]a condition of [[the]]a user is approaching or experiencing a medically critical state.

Claim 9 has been amended as follows: 
9.	The computer-implemented method of claim 8, wherein the transceiver advertises to the at least first display device in accordance with one or more communication variables [[are]] optimized for establishing a wireless communication session with the at least
Claim 12 has been amended as follows: 
12.	The computer-implemented method of claim 11, wherein the transceiver advertises to the at least first display device in accordance with one or more communication variables [[are]] optimized for establishing a wireless communication session with the at least first display device upon a determination that the estimated analyte measurement values are indicative of a trend towards a medically critical state.

Claim 13 has been amended as follows: 
13.	The computer-implemented method of claim 11, wherein the transceiver advertises to the at least first display device in accordance with one or more communication variables that are adjusted for delaying establishment of a wireless communication session with the at least first display device upon a determination that the estimated analyte measurement values are indicative of a trend towards a medically non-critical state.

Claim 14 has been amended as follows: 
14.	An apparatus, comprising:
signal conditioning circuitry communicatively connected to a continuous analyte sensor for receiving sensor information from the continuous analyte sensor indicative of analyte levels of a host to which the continuous analyte sensor is operatively attached;
a processor, configured to instruct a radio to perform the following:
transmit one or more advertising beacons to a first display device according to a type of communication, the radio switching between one-way communication and two-way communication according to an existence of an alarm condition determined by the apparatus; and
upon the first display device responding to one of the one or more advertising beacons, establish a wireless communication session with the first display device and transmit the sensor information or analyte values derived from the sensor information to the 

Claim 15 has been amended as follows: 
15.	The apparatus of claim 14, wherein the sensor information comprises raw sensor data indicative of glucose levels of the host, and wherein the analyte values derived from the sensor information comprise estimated glucose values of the host.

Claim 16 has been amended as follows: 
16.	The apparatus of claim 15, wherein the radio transmits the one or more advertising beacons in accordance with one or more communication variables comprising at least one of: 
a transmission frequency variable indicating a frequency with which the sensor information or the analyte values are transmitted to the first display device; 
or

a transmission occurrence variable indicating whether the transmission of the sensor information or the analyte values to the first display device are to occur in an on-demand or automatic manner.

Claim 17 has been amended as follows: 
17.	The apparatus of claim 15, wherein the radio transmits the one or more advertising beacons in accordance with one or more communication variables comprising at least one of:
a data packet format type variable to be utilized for the transmission of the one or more advertising beacons;
an advertising duration variable indicative of a duration for which the first display device is to be advertised to; 
an advertising interval variable indicative of an amount of time between the transmission of each advertising beacon, wherein the one or more advertising beacons are a 
a power variable indicative of power to be used by the radio for the transmission of the one or more advertising beacons.

Claim 18 has been amended as follows: 
18.	The apparatus of claim 15, wherein the radio transmits the one or more advertising beacons in accordance with one or more communication variables comprising at least one of: 
a display device type variable indicating a type of at least one of the first display device or additional display devices to which the sensor information or analyte values are to be sent;
a display device number indicating a number of display devices available to receive the sensor information or analyte values;
an order variable indicating a connection order of display devices previously having established a wireless communication session with the radio; or
a role variable indicating whether at least one of the first display device or the additional display devices [[are]]is at least one of a primary display device, a secondary display device, a preferred display device, a scan-only display device, an advertising display device, or a sensor information or analyte values forwarding display device.

Claim 19 has been amended as follows: 
19.	A computer-implemented method, comprising:
calculating and storing estimated glucose value data based upon glucose measurements obtained by a continuous glucose monitoring sensor;
determining one or more communication conditions including an existence of an alarm condition; and 
advertising, by a transceiver, to one or more display devices according to a type of communication the transceiver switching between one-way communication and two-way communication according to the existence of the alarm condition.

Claim 20 has been amended as follows: 
20.	The computer-implemented method of claim [[29]]19, wherein the determination of the one or more communication conditions further comprises analyzing historical estimated glucose value data.

Claim 23 has been amended as follows: 
23.	The computer-implemented method of claim 22, wherein the advertising to the one or more display devices comprises incorporating the estimated glucose value data in advertising beacons upon a determination that no alarm condition exists.

Claim 25 has been amended as follows: 
25.	The computer-implemented method of claim 24, wherein the advertising to the one or more display devices comprises transmitting advertising beacons to the one or more display devices upon a determination that [[an]]the alarm condition exists.

Claim 28 has been amended as follows: 
28.	The computer-implemented method of claim 27, further comprising encrypting the estimated glucose value data prior to transmission to the one or more display devices.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
The most relevant of the prior art of record, US 2014/0266776 A1 to Miller, discloses a computer configured for and/or computer-implemented method comprising, in combination with the remaining recited steps/elements, receiving sensor information (¶ [0082] receive sensor data from the glucose sensor); calculating and storing estimated analyte measurement values based upon the received sensor information (¶ [0098] wherein the sensor electronics module 12 executes algorithms used to estimate analyte values and store the transformed sensor data (e.g., values, trend information)); determining one or more communication conditions including an existence of an alarm condition (¶ [0171] one or more criteria for varying communication parameters, wherein the criteria may include whether the host is determined to be in/near hyperglycemia or hypoglycemia based on estimated glucose concentrations, i.e., alarm/alert conditions, as described in ¶ [0093]); instructing a transceiver to advertise to at least a first display device according to the existence of the alarm condition (¶ [0166] sending message beacon(s) using the communication parameters); and transmitting the estimated analyte measurement values to the at least first display device (¶ [0166] wherein the analyte sensor system 8 and display device 14 may exchange information; e.g., ¶ [0173] wherein the transmitted data may include one or more glucose measurement values).
Miller further discloses the wireless protocol used by the transceiver may comprise two-way communication (¶ [0169]) or burst broadcasting schemes (e.g., one way communication) (¶ [0105]). However, Miller neither discloses the wireless protocol type or mode (i.e., one way or two way communication) is one the communication parameters that is variables in response to the disclose criteria, e.g., the existence of an alarm condition, nor discloses a transceiver that is operable to advertise using either one-way communication or two-way communication depending e.g., the existence of an alarm condition. Rather, Miller only expressly discloses update interval, transmission window and/or window frequency may be automatically varied based on any of the disclosed criteria (e.g., ¶ [0171]). In view of the above, the prior art of record does not teach/suggest a computer-implemented method comprising, in combination with the remaining recited steps, instructing a transceiver to advertise to at least a first display device according to a type of communication, the transceiver switching between one-way communication and two-way communication according to the existence of the alarm condition, or the comparable combination of steps/elements of the remaining independent claims. 
Claims 1, 14 and 19 are allowable. Claims 5-7 and 11-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions/species A1-A6, as set forth in the Office action mailed on 02/07/2020, is hereby withdrawn and claims 5-7 and 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Meredith Weare/Primary Examiner, Art Unit 3791